Citation Nr: 1645270	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  08-01 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a neck disorder.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to April 3, 2015.

3.  Entitlement to an earlier date for payment of dependency allowance.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1981.  He had a period of Active Duty for Training (ACDUTRA) between July 13, 1996 and July 27, 1996 in the Florida Army National Guard. 

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  

The Veteran requested a Decision Review Officer (DRO) hearing in May 2007, with respect to his neck disorder claim, and it was scheduled in November 2007.  In an October 2007 phone call he requested that his hearing be rescheduled, but in a subsequent written communication dated that same month he indicated that he wished to withdraw his hearing request.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704.  

The Board issued a decision in December 2011 remanding the appeal for additional development.  At that time it was noted that the issue of entitlement to service connection for erectile dysfunction had been raised by the record, but not adjudicated by the RO and, so, that matter was referred to the RO for appropriate action.  However, as yet, this claim has still not been adjudicated and, so, it is again referred to the RO.  In this regard, inasmuch as any possible grant of service connection for erectile dysfunction (as due to service-connected low back disability, as opposed to nonservice-connected diabetes) would not be compensated under the rating schedule, but by means of special monthly compensation (SMC), it would have no effect on the matter of entitlement to a TDIU rating prior to April 3, 2015.  

In a May 2015 rating decision the RO increased the rating for the service-connected decreased sensation of the right lower extremity, from radiculopathy due to service-connected lumbar strain with disc disease, to 20 percent and granted service connection for radiculopathy of the left leg which was assigned an initial 20 percent rating, and granted a TDIU rating, all effective from April 3, 2015.  

In March 2016 the Board denied service connection for hypertension, denied a rating in excess of 40 percent for lumbar strain with disc disease, and also denied entitlement to a temporary total rating for treatment during hospitalization and to a temporary total rating for convalescence.  However, the Board granted a schedular rating of 20 percent for decreased sensation of the right lower extremity, due to right leg radiculopathy from service-connected lumbar strain with disc disease from the date of claim through April 3, 2015 but denied a rating in excess of 20 percent during that time frame.  The claim for an earlier date for payment of additional dependency allowance was remanded to provide appropriate legal notice and the claim for service connection for a neck disorder was remanded to obtain a VA medical nexus opinion.  

In the March 2016 Board decision it was noted that the May 2015 rating decision had awarded the Veteran entitlement to service connection for left lower extremity radiculopathy and Chapter 35 benefits.  The electronic Veterans Appeals Control and Locator System (VACOLS) indicated that the Veteran filed a Notice of Disagreement (NOD) with the assigned evaluation and date of service connection for left lower radiculopathy.  The Board then further observed that because the RO had acknowledged receipt of the NOD, the situation with respect to the left lower extremity was distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, the holding in Manlincon, Id., was not applicable as to these claims.  This matter is referred to the RO for appropriate action.  

An April 2016 rating decision effectuated the Board's grant of a 20 percent rating for radiculopathy with neuropathy and decreased sensation of the right lower extremity as of May 21, 2007.  

In August 2016 the Veteran wrote, and the RO received, a letter in which the Veteran expressed disagreement with the determinations of the Board in March 2016.  This was more than the 120 days in which the Veteran was entitled to appeal that Board decision to the United States Court of Appeals for Veterans Claims (Court), of which he was advised in the March 2016 Board decision.  That notice also advised him that he could file a motion, directly with the Board, to vacate that Board decision, to have the Board reconsider that decision or request that the Board revise the 2016 decision on the basis of clear and unmistakable error (CUE).  However, all such motions had to be filed directly with the Board.  In this case, that was not done.  Accordingly, his August 2016 "disagreement" with the March 2016 Board decision cannot be construed to be a motion to vacate, a motion for reconsideration, or motion for revision based on CUE.  The notice provided the Veteran in the March 2016 Board decision also advised that he could request the RO to reopen the claim for service connection for hypertension by submitting to the RO such a written request but that to successfully reopen that claim he would also have to submit new and material evidence.  

Accordingly, the matter of whether the Veteran is seeking to reopen his claim for service connection for hypertension is referred to the RO for clarification.  In other words, the matter of whether the Veteran is applying to reopen that claim has not been adjudicated by the RO and, so, the Board does not have jurisdiction over it, and it is referred to the RO for clarification.  38 C.F.R. § 19.9(b) (2015).

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A neck disorder was not first manifested during active duty service and arthritis of the cervical spine was not manifested within the first post-service year; the preponderance of the evidence is against finding that a neck disorder is related to active service.  

2.  A neck disorder was not first manifested during ACDUTRA in July 1996 and arthritis of the cervical spine was not manifested within one year thereafter; the preponderance of the evidence is against finding that a neck disorder is related to ACDUTRA in July 1996 or is proximately due to or aggravated by service-connected low back disability.  

3.  The Veteran did not meet the schedular criteria for a TDIU rating prior to April 3, 2015, and extraschedular entitlement prior thereto is not factually shown because the preponderance of the evidence shows that he was not unable to obtain and retain substantially gainful employment.  

4.  Additional dependency allowance for his three dependent children is not warranted prior to the Veteran's receipt of a 30 percent combined disability rating.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a neck disorder have not been met.  38 U.S.C.A. §§ 101(2) and (24), 1110, 11120, 1131, 5103, 5103A (West 2002; 38 C.F.R. §§ 3.1(d), 3.6(d), 3.159, 3.303, 3.307, 3.309, 3.310, 3.326 (2015).  

2.  The criteria for a TDIU prior to April 3, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5017(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.16 (2015).  

3.  The criteria for an earlier date for payment of additional dependency allowance have not been met.  38 U.S.C.A. §§ 1115, 5110 (West 2002); 38 C.F.R. §§ 3.4(b)(2), 3.31, 3.401, 3.501(d)(2), 3.652(a) and (b) (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran Claims Assistance Act of 2000 (VCAA)

Under the VCAA VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326.

VA's duty to notify was satisfied as to the claim for service connection for a cervical spine, i.e., neck, disorder by letter in November 2006.  He was provided information as to the appropriate laws and regulations governing awards of dependence allowance in the October 2007 Statement of the Case (SOC).  Also, in compliance with the 2016 Board remand the Veteran was provided a notice letter dated May 6, 2016, containing information as to how to substantiate a claim as to dependence allowance.  He was provided information as to how to substantiate his claim for a TDIU rating by letter of November 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran declined to testify in support of his claims.  VA has satisfied its duty to seek relevant records.  VA has obtained and associated available service treatment records and VA treatment records with the record on appeal.  Private treatment records identified by the Veteran are of record.  

The Board remanded this case in 2011 to assist in obtaining additional service records and additional VA treatment records.  Pursuant to the 2011 Board remand, on December 16, 2013, the RO wrote to the Florida State Adjutant General's Office requesting all records pertaining to the Veteran.  By RO letter of December 16, 2013, the Veteran was informed that records from 1995 to 2000 had been requested from the National Personnel Records Center and from the Florida National Guard, as well as records from 1999 to November 2000 from the Miami VA Medical Center.  In January 2014 the Florida National Guard forwarded military personnel records.  All of the Veteran's service records, and service personnel records, are now on file and these include both private and VA clinical records which were made a part of his military records.  

In June 2008 the Social Security Administration (SSA) reported that no medical records could be located for the Veteran.  By letter of November 3, 2008, the Veteran was notified of this and that SSA had reported that future efforts to locate them would be futile.  He was requested to provide any information that would be helpful in locating such records, or provide any such records in his possession.  In November 2008 the RO made a formal determination that the Veteran had not responded, and that no further efforts could be made to obtain such records.  

A September 2013 VA Report of General Information reflects that the Veteran did not wish efforts to be made to locate VA records at West Palm Beach from July 1996 to October 8, 1997, although records from October 9, 1997 are on file.  

The duty to assist includes providing an examination when one is required by law.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Veteran was afforded a VA examination as to the claim for service connection for a neck disorder in June 2016.  That examination was thorough and contained appropriate findings and supported conclusions.  Further, the Veteran and his representative have not challenged the adequacy of the examination or medical opinion obtained.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  As a result, the Board finds that VA has complied with its duty to assist in terms of providing an examination.

Further, there has been substantial compliance with the 2011 and 2016 Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); Dyment v. West, 13 Vet. App. 141 (1999).  To that end, appropriate sources were contacted to obtain complete service personnel records from 1995 to 2001, records identified by the Veteran have been obtained, and specific VA facilities have been contacted for records.  Also, he was provided with VCAA notice as to the claim as to dependency allowance by letter in May 2016 and he was afforded a VA examination for a medical nexus opinion as to the claim for service connection for a neck disorder in June 2016.  Further, the Director of Compensation Services determined in July 2015 that the Veteran was not entitled to a TDIU rating on an extraschedular basis.  

Thus, the Board finds that there has been full VCAA compliance and that there is no prejudice in proceeding with adjudication of the Veteran's claims.  

Neck Disorder

In order to obtain service connection under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303, a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, i.e., a 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 

The term "veteran" is defined in 38 U.S.C.A. § 101(2) (West 2002) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable." 

It is neither shown nor contended that the Veteran incurred any disability during his recognized active duty from July 1977 to July 1981.  He is now service-connected for radiculopathy of each lower extremity stemming from a low back disability incurred during his ACDUTRA in July 1996 in the Florida Army National Guard.  

When a claim for service connection is based on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA; or for INACDUTRA, there must be some evidence that the appellant became disabled as a result of an injury (not disease) incurred or aggravated in the line of duty during the period of INACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.; see also 38 U.S.C.A. § 101(2), (24); 38 C.F.R. §§ 3.1(d), 3.6(d).  

In Bowers v. Shinseki, 748 F.3d 1351 (Fed. Cir. 2014) the Federal Circuit held that because the appellant's service in the Army National Guard and his more than 90 days of ACDUTRA when he did not prove that amyotrophic lateral sclerosis (ALS) or any other disability was incurred during his ACDUTRA, i.e., he was not service-connected for any disability incurred or aggravated during such ACDUTRA, did not qualify the appellant as a veteran for the purpose of the application of the lifetime presumption of service connection for ALS for veterans.  In Mercado-Martinez v. West, 11 Vet. App. 415 (1998) it was stated that "in order to establish basic eligibility for veterans benefits based upon his service in the National Guard, the appellant must first establish that he was disabled ... from a disease or injury incurred or aggravated in the line of duty [in the National Guard].'  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995) ('[A]n individual who has served only on active duty for training must establish a service-connected disability in order to achieve veteran status.')"  

In any event, because the appellant is now service-connected for a low back disability incurred from injury during ACDUTRA in July 1996 in the Florida Army National Guard, he is considered to be a veteran (see Hill v. McDonald, ___ Vet. App. ___, 2016 WL 5865055 (October 7, 2016), and a rebuttable presumption of service connection exists for veterans with chronic diseases specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including arthritis, if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § 3.303(b), but the use of continuity of symptoms is limited to only those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir. 2013).  

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Any competent lay evidence must be weighed to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) ("[E]vidence of a prolonged period without medical complaint can be considered") and Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (taking into account the lack of treatment or complaints of the condition for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (more probative weight to VA opinions which relied, inter alia, on a record showing disability symptoms did not begin until decades after service).  

Moreover, consideration may also be given to the earliest medical records stating when symptoms began or when treatment for symptom first began, or both.  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements opposing consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

Reasonable doubt will be favorably resolved and it exists when there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed.Cir. 2001).  

Background

STRs during the Veteran's active duty are negative for complaints, findings, history or treatment for neck pain.  

STRs show that in July 1996 the Veteran was seen for hematuria with the acute onset of infra-umbilical pain after lifting heavy boxes.  

A July 18, 1997, clinical record of the Family Care Center shows that the Veteran was being treated for a low back injury.  

A September 16, 1997 statement from Connell Chiropractic Clinic reported that the Veteran was being treated for injuries sustained in the military which were primarily to his low back.  

In an October 7, 1997, statement as part of his service records the Veteran reported that on July 25, 1996, shortly after loading some footlockers he had low back pain and urinated blood, for which he was treated at Jacksonville, Naval Air Station (NAS) but only for a possible kidney stone and not his back injury.  Also, on the day before, July 24, 1996, he had been in a five ton truck and when it hit a pot hole he was thrown from his seat, and jammed his spine but had not had pain until the next day after lifting footlockers.  

An October 9, 1997, letter from the Florida Army National Guard to the West Palm Beach VA Medical Center stated that the letter was authorization to treat the Veteran who "incurred an injury to his low back during Annual Training" on July 25, 1996.  He continued to complain of pain and discomfort, and required further treatment.  

In a statement dated October 13, 1997, from the Connell Chiropractic Clinic it was reported that the Veteran was treated for injuries of his neck and back due to an accident during military service.  In his duties with the National Guard he should not undergo significant physical exertion.  According, to his clinical history he had not received adequate or sufficient treatment for his injuries until approximately a year after the injury and "therefore lending towards chronicity, and possibly permanency of his physical incapacity."   

Associated with the Veteran's STRs is an October 1997 record from the West Palm Beach VA Medical Center which shows that the Veteran was evaluated for radicular low back pain which had begun in July 1996.  There was no complained of pain or other symptoms of the Veteran's neck.  

STRs in November and December 1997 show that the Veteran received extensive treatment for low back pain.  

Of record is a December 3, 1997, letter from an attorney representing the Veteran in conjunction with a claim for Worker's Compensation in Florida stemming from a July 25, 1996, injury while the Veteran was with the Florida Army National Guard.  A copy of a petition for such benefits was attached in which it was reported that the injury was "Low back, body as a whole" incurred while lifting boxes off a truck, injuring his low back.  

In a May 1998 Report of Investigation, Line of Duty and Misconduct Status, it was reported that the Veteran was initially treated for passing a kidney stone in 1996.  He had not complained of any back injury until October 1997, after he had sought medical treatment on his own.  He was sent to a VA hospital for evaluation and follow-up treatment.  He had, apparently, sustained a low back injury during active duty training in 1996 while assisting in loading and unloading some footlockers.  A formal line of duty investigation had been initiated after he complained of his back injury but was apparently misplaced by another soldier who was preparing for mandatory retirement in November 1997, and it had only recently been located.  VA had not provided their completed portion of the DA Form 2173, and the Physician's Disability statement until February 18, 1997. 

On VA examination in March 1999 the Veteran reported having had low back pain since his 1996 inservice injury.  He now worked as a correctional officer.  

A May 1999 service record from Departments of the Army and Air Force Florida National Guard shows that as to the Veteran's July 1996 line of duty case, he was entitled to incapacitation pay.  

A November 2000 service record, a Report of Medical Examination with an adjunct medical history questionnaire shows that the Veteran reported having lumbar back pain.  A December 2000 STR shows that the Veteran was treated for complaints of radiating low back pain.  

A May 2001 VA outpatient treatment (VAOPT) record shows that the Veteran complained of right sided neck pain with pain and numbness down the right arm.  The assessment was cervical disc disease.  

The Veteran's claim for service connection for a cervical spine disability was received on September 13, 2002, and he alleged it was due to the same injury in July 1996 that caused his service-connected low back disability.  

In VA Form 21-4138, Statement in Support of Claim, in May 2003 the Veteran reported that when he had his inservice injury in July 1996, he had injured his low back and his neck, and both had continued to bother him until the present.  

In VA Form 21-4138, Statement in Support of Claim, in November 2006, the Veteran reported that he had injured his neck in July 1996 but his immediate treatment focused on his back, with which he was having more problems.  He now had muscle spasms in his neck and had been told that he needed neck surgery.  

An August 29, 2006, VAOPT record shows that the Veteran complained of cervical pain with radiating pain and numbness to the right arm.  He reported having had a prior injury to the affected area 5 years earlier.  

A September 2006 VA cervical MRI revealed degenerative disc disease (DDD) at C3-4, resulting in moderate spinal stenosis.  There was questionable spinal cord edema at that level.  

Private clinical records in 2007 from Pricare reflect treatment for hypertension but an April 2007 clinical record shows that the Veteran reported having injured his back and neck in a fight during annual training.  

In an August 2007 VA Form 21-4138, Statement in Support of Claim the Veteran reported that after his July 1966 injury, when he was thrown around in the back of a truck, he received treatment from Connell Chiropractic Clinic for his neck and low back.  

VAOPT records since at least 2011 show that the Veteran had diabetes mellitus.  

In VA Form 21-4138, Statement in Support of Claim in July 2012 the Veteran reported that as to his neck and back injury, he had aggravated the injury in February 2007.  

In VA Form 21-4138, Statement in Support of Claim in August 2013 the Veteran withdrew multiple service connection claims which he reported stemmed from an accident in May 2009, with a fractured bone of the left side of his face.  These claims were for pain in his shoulders, headaches, nerves in his face, fainting, and dizziness.  

In June 2016, pursuant to the Board's March 2016 remand, a VA examiner conducted an examination of the Veteran and reviewed the Veteran's VA records.  The examiner noted that the Veteran's history was somewhat confusing.  The Veteran dated his neck injury due to an accident that occurred during a drill in July, 1996.  However, there was no documentation that he complained of a neck injury.  In the year following his treatment he saw a chiropractor several times and the examiner reviewed those records, which did not indicate a chronic neck condition.  In October, 1997 the Veteran was seen at the West Palm Beach VA for treatment of low back pain due to the accident in July, 1996.  At that time, he did not mention his neck.  He first mentioned his neck on May 7, 2001, and then again on April 19, 2002.  It was not until much later that he attributed his neck pains to the events of July, 1996.  He had several MVAs (motor vehicle accidents) in the interim and a significant MVA in 2009 which he stated aggravated his neck problems.  He had neck surgery in 2013.  

The examiner stated that while it was true that the Veteran could have injured his neck in July of 1996 and not have had immediate symptoms.  However, to have no neck complaints at the time of the incident and then not to be seen for the neck for over 4 years, made a nexus highly unlikely.  The examiner also believed that it was extremely unlikely that the back pains would have caused the neck condition.  Moreover, the current examination findings were highly inconsistent, and thus, it was difficult to completely assess the degree of disability.  In sum, the examiner did not find any evidence that the neck condition was due to his injury in July, 1996.  

The Veteran stated that neck pain radiated to both arms, but worse on the left.  He stated that the entire arm, forearm hand and all of the fingers are involved.  He had the same distribution on the right side but not as severe.  He stated that if he used a computer, the fingertips became numb.  An EMG/NCS in September 2014 was negative for any radiculopathy.  The Veteran pointed to the posterior cervical musculature, but stated that it is worse on the left side.  There was no tenderness.  The Veteran drove to the examination and stated that he at time lost sensations in both arms.  He had surgery on his neck in December, 2013.  This was secondary to a motor vehicle accident (MVA) which he initially stated occurred in 2009.  Apparently there have been 4 MVAs, but the examiner had to inquire of the Veteran about that.  

When examining the Veteran for flexion, the examiner watched him carefully and he clearly was able to flex his neck 45 degrees as he stood up just before formal testing of his range of motion.  He was leaning forward with his chin almost touching his chest.  Furthermore, he drove to the examination and per his tested range of motion, he would not be able to drive at all.  It was a 30 minute drive to get to the examination.  The Veteran was also observed to rest his head on his right fist where he laterally flexed to much more than during a formal range of motion.  When he put on his sling, he moved his neck to the left well more than his formal range of motion.  The Veteran wore a left shoulder sling and stated that if he took it off, it started to hurt.  He would have had to take it off to drive.  His sensory exam was not consistent with any known nerve root distribution.  The examiner could not rule out diabetic neuropathy.  

The examiner stated that the Veteran had arthritis of the cervical spine.  It was opined that the claimed disorder of the cervical spine was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness, and it was less likely than not (less than 50% probability) due to the service-connected low back disability. 

Analysis

The Veteran contends that the same injury during ACTURA in July 1996 that caused his service-connected low back disability also resulted in an injury of his neck, either from a lifting injury or when in a vehicle that hit a bump tossing him bodily around in that vehicle.  However, the contemporaneous records in connection with the July 1996 low back injury are negative for any complaints, symptoms, signs, history, treatment or diagnosis of disability of the cervical spine.  This includes military service records, private records of a chiropractor and records of his VA treatment.  

The Veteran has suggested that his initial injury caused him to have genitourinary bleeding and low back pain upon which his initial treatment focused, despite also having neck pain.  The Veteran relies heavily upon the October 13, 1997, statement from a chiropractor that he was treated not only for injury of the low back but also for injury of the neck.  However, the Board's review of the actual treatment records of that chiropractor do not document that the Veteran received any treatment for his cervical spine.  This was confirmed by the June 2016 VA examiner who also reviewed the chiropractic treatment records, although the 2016 VA examiner did not specifically address the October 1997 statement of the chiropractor.  

The Board finds that the opinion of the 2016 VA examiner is entitled to greater probative value than the Veteran's recollection of events beginning in about 2001 of having had continuous neck pain even when considered with the October 1997 chiropractor's mere reference to a neck injury.  This is because the VA examiner reviewed the evidentiary record, noting that the Veteran's service treatment and even VA treatment for the spine, only began in 1997 almost a year after the initial injury.  As to this, his initial treatment in 1996 did not include treatment for either the neck or the low back.  Moreover, while the chiropractor in October 1997 reported treating the Veteran for a neck injury, the initial statement from that chiropractor, in September 1997, noted only that the Veteran was being treated for a low back injury.  The 2016 VA examiner observed that the first consistent evidence of complaints relative to his neck did not antedate 2001.  The Board finds that this is consistent with the evidence as a whole.  For example, VA and service treatment records in October, November, and December 1997 reflect not complaints of or treatment for a neck disability.  Likewise, a 1998 Line of Duty Investigation made no reference to a neck injury.  Even VA examination in March 1999 and a May 1999 service record also made no reference to a neck injury.  Significantly, even a medical history questionnaire in November 2000 made no reference to neck pain, and in December 2000 he was treated only for low back pain.  

Thus, the record of events as noted by the 2016 VA examiner is consistent with the evidence as a whole.  That examiner opined that while there was a possibility of having had a neck injury in July 1996 without the immediate onset of symptomatology, to not have such complaints and to be treated for neck disability for over four years, during which the Veteran continued to seek and receive treatment for low back pain, made a nexus highly unlikely.  Likewise, the examiner indicated that it was also extremely unlikely that the low back disorder would have caused a neck condition.  

Contrasted against this is the October 1997 statement of a chiropractor that the Veteran was being treated for a neck injury, and even this was more than a year after the July 1996 injury, which is not completely consistent with the chiropractor's September 1997 statement which indicated that the injuries were "primarily" to the low back without specifying which, if any, other injuries there may have been.  Thus, while this September 1997 statement could be considered to be consistent with the October 1997 statement, neither statement nor both together are consistent with the actual chiropractic treatment records or the service medical records, service personnel records or records of VA treatment all of which, even as late as the 2000 service medical history questionnaire, are completely negative as to any chronic neck disability.  Likewise, in weighing the credibility of the Veteran's statements it must be noted that the 2016 VA examiner found that the Veteran's complaints were simply not in keeping with the physical findings and, also, the examiner had to make extended efforts to obtain a complete medical history from the Veteran which included a history of postservice MVAs.  For these reasons, the Board declines to seek additional comment from the VA examiner to the extent his opinion does not appear to address aggravation.  As such medical opinion would include consideration of the Veteran's lay complaints which have been found to be not credible and less than forthcoming by the VA examiner thereby rendering it difficult for the examiner to completely assess the degree of disability which would directly impact the ability of the examiner to assess the degree of any aggravation, the Board ultimately would not be persuaded by a favorable nexus opinion.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).

It is also significant to note that the Veteran's then attorney attempted to obtain Worker's Compensation from the State of Florida in December 1997 but even this claim was only for a low back injury in July 1996.  

Moreover, there is no radiological or lay evidence that the Veteran ever developed arthritis of the cervical spine within one year of his July 1996 ACDUTRA.  The Board finds that the diagnosis of arthritis is not within the ability of a lay person to diagnose because a competent medical expert could not diagnose the Veteran based on reported symptoms alone and required specialized testing beyond ordinary clinical evaluation.  See Mattke v. Deschamps, 374 F.3d 667, 670 (8th Cir. 2004) (providing that a diagnosis by laboratory testing is distinctly not within the realm of common lay knowledge).  The Veteran also does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of his neck disorder.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Degenerative joint disease and degenerative disc disease are medically complex disease processes because of their multiple possible etiologies, require specialized testing to diagnose, and manifest symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  Thus, to the extent that the Veteran's statements may be construed as a "nexus" opinion, it is not probative or persuasive. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a neck disorder.



TDIU Prior to April 3, 2015

In order to establish a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  The central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

VA regulations establish objective and subjective standards for an award of a total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there is only one such disability, such is ratable at 60 percent or more and, if are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation. See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a). 

The Veteran's service-connected disabilities are: a lumbar strain with disc disease, rated 10 percent disabling from December 10, 1998, and as 40 percent disabling from August 23, 2005; radiculopathy with neuropathy of the right lower extremity (due to service-connected lumbar disc disease) with decreased sensation, rated 20 percent disabling from May 21, 2007; and radiculopathy with neuropathy of the left lower extremity (due to service-connected lumbar disc disease), rated 20 percent disabling from April 3, 2015.  There has been a combined disability rating of 10 percent from December 10, 1998; 40 percent from August 23, 2005; 50 percent from May 21, 2007; and 60 percent from April 3, 2015.  A TDIU rating has been in effect since April 3, 2015.  

Here, the Veteran did not meet the schedular criteria for a TDIU rating prior to April 3, 2015.  

The remaining inquiry is whether prior to April 3, 2015, on an extraschedular basis the Veteran is unable to secure or follow a substantially gainful occupation as a result of such service-connected disabilities, either singularly or jointly, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

An award of TDIU does not require a showing of 100 percent unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1385 (2001).  The central inquiry is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In the determination, VA may not consider non-service-connected disabilities or advancing age.  38 C.F.R. §§ 3.341, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, a TDIU analysis must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991); see Friscia v. Brown, 7 Vet. App. 294, 295-97 (1994); Beaty v. Brown, 6 Vet. App. 532, 534 (1994); Moore v. Derwinski, 1 Vet. App. 356, 357 (1991).  The three-step analysis set forth in Thun v. Peake, 22 Vet. App. 111, 117 (2008) pertains to the extraschedular provisions of 38 C.F.R. § 3.321(b)(1) for increased rating claims, and is not relevant to a TDIU claim.  See Thun, 22 Vet. App. at 117 (explaining the distinction between extraschedular ratings under 38 C.F.R. § 3.321(b)(1) and TDIU under 38 C.F.R. § 4.16).  "[R]equiring that there be evidence of interference with 'obtaining or retaining' employment exacts a higher standard than is required for a finding of 'marked interference with employment' under [38 C.F.R.] § 3.321(b)(1)."  Thun, 22 Vet. App. at 117 (2008).  

At a November 2, 2002 Board hearing the Veteran testified that he could not take strong enough medications to relieve his low back pain because he worked as a deputy sheriff of the Broward County Sheriff's Department.  Page 3.  Muscle spasms caused his low back to lock up.  Page 6.  He had done that work for 21 years, and previously he had worked for the Department of Corrections for 5 years.  Page 11.  

On VA orthopedic examination in June 2004 the Veteran complained of radiating low back pain but that despite this he was able to carry on with the activities of daily living and all normal functioning.  He walked unaided and did not use any external supports or braces.  He denied a history of falling or injuring himself.  He could walk up to one mile.  He was now employed as a corrections officer, working 40 hours weekly, and had been for the past 23 years.  

A history recorded at the time of September 2004 VA cervical spine X-rays reflects that the Veteran had had neck pain with tingling and numbness of the right arm for the past several months.  

On VA examination in August 2005 the Veteran reported that he had not called in sick but continued to report for work duty despite his radiating low back pain.  He walked unassisted but tried to limit his walking to work related duties.  

In the Veteran's May 2007 NOD to the denial of service connection for a neck disorder and his dependency allowance, he reported that he was a law enforcement officer working in the county jail.  His back and neck pain were getting in the way of his work.  

In VA Form 21-4138, Statement in Support of Claim, dated July 10, 2007, the Veteran reported that he had been out of work due to his service-connected low back disorder since March 13, 2007.  In another VA Form 21-4138, Statement in Support of Claim of that same date he reported that his disabilities of the low back and neck prevented him from working out and maintaining his weight and prevent weight gain.  His high blood pressure was at a dangerous level, requiring four different blood pressure medications.  

On VA spinal examination in November 2007 the Veteran had no urinary, fecal or erectile dysfunction.  He complained of lower extremity numbness and paresthesia, as well as leg or foot weakness.  He had had 12 episodes of incapacitating symptoms in the past 12 months.  He had to stop after walking about 100 yards.  As to the thoracospinalis muscles he had no spasm, atrophy, guarding, tenderness, painful motion, or weakness.  He had normal strength in all tested planes of motion of the lower extremity joints and he had normal muscle tone in the lower extremities.  He had decreased sensation in the right lower extremity but knee and ankle jerks were normal, bilaterally.  Lumbar flexion was to 60 degrees, extension to 10 degrees, and rotation and lateral bending in both directions were to 20 degrees, with pain on motion.  There was no additional limitation of motion after 3 repetitions of motion.  It was reported that he was not employed, having retired on August 30, 2007, reportedly due to his low back problems.  The examiner opined that the Veteran was precluded from doing any lifting or bending, which caused debilitating low back pain.  Also, he was limited in his ability to ambulate more than a short distance.  He was precluded from any climbing or forced pushing or pulling.  Thus, any occupation involving physical work was contraindicated.  Clerical or counseling work should be possible, but this would require additional job training to perform in this capacity.  He should be considered "permanent and stationary" with no expectation of significant improvement.  

In a November 2007 VA Form 21-8940, Application for Increased Compensation Based on Unemployability, the Veteran reported that the service-connected disorders that prevented him from substantially gainful occupation were his low back and neck injury residuals.  He had become too disabled to work on March 9, 2007.  He had worked from November 1997 to August 2007 as a detention deputy with the Broward Sheriff's Office.  He reported that he had left his job due to his disability.  He had applied for employment with the U.S. Post Office and with T.S.A of Homeland Security.  He had 2 years of college education, and he was presently attending a Junior College so that he could be re-employed.  

In the Veteran's May 2008 NOD he indicated that he desired a TDIU rating from March to December 2007, because he had been out of work as a law enforcement officer due to his low back disability with disc disease.  In accompanying correspondence he stated that he had decreased sensation in the right lower extremity.  He had had to resign from his job because he was out of work for too long.  

A December 2011 letter from the Veteran's Congressman states that he had earned a Bachelor's degree through VA Vocational Rehabilitation but found that to obtain a job making as much as he had in the Sheriff's Department he needed a Master's degree.  The Veteran desired verification that he could obtain such a degree through VA Vocational Rehabilitation.  

In a July 2012 VA Form 21-8940, Application for Increased Compensation Based on Unemployability, the Veteran reported that the service-connected disorders that kept him from following a substantially gainful occupation were his low back, right leg neuropathy, and neck injury residuals as well as hypertension.  He reported that he had last worked full time in February 2007.  From August 2007 to January 2011 he had worked 20 hours weekly as a student assistant at Palm Beach State College.  He had 4 years of college education, with a Bachelor's degree in Public (Safety) Administration, Supervisory and Management.  

A July 2014 SSA letter informed the Veteran that he had been determined to be disabled under SSA rules as of December 19, 2011 and his disability benefits would begin June 2012.  

On VA examination on April 3, 2015 the Veteran reported having low back pain which was persistent being a level of 6 on a scale of 10, increasing to 10 when walking, standing for more than 15 to 20 minutes, or sitting more than 30 minutes.  When he had severe pain he would rest, use a TENS unit, take a hot shower or massage his back.  He complained of radicular symptoms in both legs.  It was reported that, in his own words, he had functional loss as to difficulty standing and walking.  Lumbar flexion was to 70 degrees, extension was to 10 degrees, lateral flexion and rotation to the right were to 15 degrees, and to 10 degrees to the left.  It was reported that he had a marked decrease in flexibility causing functional decline.  There was objective evidence of painful motion.  There was additional loss of motion on repetition of motions, with flexion being to only 40 degrees and left lateral flexion to only 5 degrees.  He had muscle spasm and localized tenderness resulting in either abnormal gait or abnormal spinal contour.  However, strength in the lower extremities was normal, while all reflexes were only 1+, except for a normal right ankle jerk.  Sensation was decreased in both lower extremities, and he had severe numbness and pain in each lower extremity.  He had not had episodes of acute signs and symptoms due to intervertebral disc syndrome (IVDS) that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  He occasionally used a back brace and constantly used a cane for what he reported was leg weakness.  It was reported that the Veteran had been a law enforcement officer but stated that he had to stop working in 2007 due to his back and sciatica.  Based upon the history that he provided and his examination today, the examiner opined that the Veteran was unable to obtain and maintain gainful employment either as a law enforcement officer or sedentary work due to his service-connected degenerative disc disease and degenerative joint disease of the lumbar spine with bilateral L5 radiculopathy.  The report of an April 3, 2015, VA neurology examination reflects that the Veteran had moderately severe sciatic neuropathy, bilaterally.  An EMG study of February 24, 2014 had found bilateral lower extremity sensory neuropathy.  

VAOPT records show that the Veteran has also been treated for diabetes.  

Analysis

In July 2015 the VA's Director of Compensation Services made the following determination: 

A review of all available evidence does not show that the Veteran's service connected conditions prevented all work prior to April 3, 2015.  The Veteran reported multiple incapacitating episodes due to back pain and radiculopathy; however none of the available evidence documents any bedrest prescribed by a physician for his service connected conditions.  Medical opinions in the claims file indicating the Veteran's pain would likely prevent most employment are not supported by objective findings on examination or in outpatient treatment records and are based partially on the Veteran's statements. 

A review of all available records reveals that the Veteran reported that he has not been gainfully employed since 2011.  He stated that he left his job in law enforcement in 2007 due to his back condition and then worked as a student assistant while attending college until 2011.  

Our review does not show entitlement to IU benefits on an extra-schedular basis prior to April 3, 2015.  Evidence does show some limitations in performing physical labor due to the Veteran's back and right lower extremity radiculopathy prior to April 3, 2015; however objective medical evidence in the claims file does not support the contention that he could not perform light or sedentary work. 

It is the established policy of the Department of Veterans Affairs that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. None of the available evidence supports the Veteran's contention that any of his service connected disabilities or a combination of the effects of the disabilities prevented all types of gainful employment prior to April 3, 2015.  Entitlement to IU prior to April 3, 2015 is not established.  

In Wages v. McDonald, 27 Vet. App. 233 (2015) the Court found that while the RO and Board may not award an extraschedular TDIU rating in the first instance under 38 C.F.R. § 4.16(b), the Director of Compensation Service decision on a specific case as to entitlement to an extraschedular TDIU rating is "in essence the de facto [RO] decision" and under 38 U.S.C. § 511(a) the Board is not limited to ensuring that the Director had the full and correct facts and the Director's decision is not binding on the Board.  Moreover, the Director's decision does not constitute evidence, including opinion evidence, upon which the Board may rely or place any probative value.  On the other hand, the Board may be persuaded that the analysis of the Director's decision is correct in the specific circumstances of an individual case.  

The Veteran believes as was expressed in the 2011 letter from his Congressman, that to obtain a job making as much as he had previously made in a Sheriff's Office, he needed more than his Bachelor's degree, and because he does not have a more advanced degree, he is therefore entitled to a TDIU.  However, as stated above, entitlement to a TDIU rating is not predicated upon a Veteran being unable to work in a particularly well paid employment.  Rather, the test is whether despite service-connected disabilities he is capable of obtaining and retaining substantially gainful employment, even if such employment does not compensate him as well as some prior and better paying employment.  This distinction is crucial.  As to this, the SSA determination as to his receipt of SSA disability benefits as early as 2011 considered not only his service-connected disabilities, but also impairment due to nonservice-connected hypertension and cervical spine impairment.  

Here, the evidence shows that the 2007 VA examiner stated that the Veteran could not work in a physically demanding job because of his service-connected low back disability.  However, sedentary employment, such as performing clerical work, was not precluded.  The record clearly shows that the Veteran was capable of performing the mental acts required by employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993) (noting that the question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment).  The Veteran earned a four-year degree, attended classes which required sitting, and worked as a student assistant.  A review of the evidence shows that it was not until the April 3, 2015 VA examination that it was determined, and shown, that the Veteran was unable to engage in even sedentary work because of the service-connected low back disability as well as the impairment stemming from the radiculopathy in each lower extremity.  

Accordingly, the Board finds that prior to April 3, 2015, it is not persuasively factually shown that the Veteran's service-connected disabilities rendered him incapable of obtaining and retaining substantially gainful employment.  

Dependency Allowance

A veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent, including a spouse and each child.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  The additional allowance is payable from the effective date of the rating if proof of dependency is received within one year from the date of notification of such rating action.  38 U.S.C.A. § 5110(f).  The allowance is generally discontinued the last day of the month in which the divorce occurred for divorces occurring after October 1, 1982. 38 C.F.R. § 3.501(d)(2). 

The effective date of the award of any benefit or increase by reason of marriage or the birth/adoption of a child shall be the date of that event if proof is received by VA within a year from the date of marriage, birth or adoption.  38 U.S.C.A. § 5110(n).  Regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the veteran's award. 38 C.F.R. § .3.401(b).  

Individuals to whom benefits are being paid are required to certify, when requested, that any or all of the eligibility factors which established entitlement to the benefit being paid continue to exist.  38 C.F.R. § 3.652(a).  When the required certification is received, benefits will be adjusted, if necessary, in accordance with the facts found.  38 C.F.R. § 3.652(b).  

The Veteran's service-connected disabilities are: a lumbar strain with disc disease, rated 10 percent disabling from December 10, 1998, and as 40 percent disabling from August 23, 2005; radiculopathy with neuropathy of the right lower extremity (due to service-connected lumbar disc disease) with decreased sensation, rated 20 percent disabling from May 21, 2007; and radiculopathy with neuropathy of the left lower extremity (due to service-connected lumbar disc disease), rated 20 percent disabling from April 3, 2015.  There has been a combined disability rating of 10 percent from December 10, 1998; 40 percent from August 23, 2005; 50 percent from May 21, 2007; and 60 percent from April 3, 2015.  

By letter of May 3, 2007, the Veteran was informed that his compensation as of September 1, 2005, was $553.00, due to adding his children to his disability compensation award.  Due to cost of living adjustments his award had been increased to $575.00 on December 1, 2005, and to $594.00 on December 1, 2006.  The award had been decreased to $566.00 on August 31, 2008, due to a dependency adjustment; decreased to $538.00, on March 11, 2010, due to a dependency adjustment; and decreased to $501.00 on December 12, 2014, due to a dependency adjustment.  He was informed that his children had been added to his disability compensation and he was now being paid as a Veteran with 3 dependents, W., C., and A.  

In VA Form 21-674, Request for Approval of School Attendance, the Veteran reported that his daughter, A., was born on December [redacted], 1996.  The end date of her last school term was May 1, 2014.  

In the October 2007 statement of the case (SOC) it was explained to the Veteran that based on his 40 percent disability compensation rating, payable at $501.00 dollars a month, effective December 1, 2006, he was entitled to additional dependence allowance of $93.00.  The appropriate law and regulations and accompanying chart were included in the SOC.  

Here, the Veteran has contended that he should have been given a dependency allowance for his children prior to August 23, 2005.  However, prior to that date he was in receipt of only a 10 percent disability rating.  It is only since August 23, 2005, that he has had a combined disability rating of 30 percent or greater (in fact of 40 percent and greater).  See generally 38 C.F.R. §§ 4.25 and 4.26 (setting for the methodology for calculating a combined disability rating).  

Otherwise, the Veteran has not raised a specific objection with respect to his receipt of any dependency allowance.  Thus, because as a matter of law a dependency allowance is not payable unless a veteran has a combined disability rating of 30 percent or greater, the claim for an earlier date for payment of a dependency allowance must be denied.  


ORDER

Service connection for a neck disorder is denied.  

A TDIU prior to April 3, 2015, is denied.  

An earlier date for payment of dependency allowance is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


